Order of certiorari dismissed and determination confirmed, with ten dollars costs and disbursements to the respondent. The charges having been proved beyond a question of doubt this court has no power to review the discretion of the commissioner as to the extent of the punishment imposed. (People ex rel. Berlin v: Bingham, 124 App. Div. 553; People ex rel. McAleer v. French, 119 N. Y. 502; People ex rel. Burke v. Waldo, 163 App. Div. 28.) Present — Finch, Merrell, Martin, O’Malley and Proskauer, JJ.